Title: Acct. of the Weather in July [1772]
From: Washington, George
To: 




July 1st. Lowering kind of a forenoon but clear afterwards with the Wind Southerly.
 


2. Wind tolerably fresh from the Southwest in the forenoon, and very Sultry. In the Afternoon a pleasant Shower, but not much of it.
 



3. Very hot and Sultry with the Wind Southerly.
 


4. Very hot with a little Wind from the Southward. In the Afternoon a little, & but a little Rain.
 


5. Again very hot—Wind in the same Quarter. In the Afternoon a very pretty Rain.
 


6. Still warm and Sultry, Wind being Southerly.
 


7. Wind pretty fresh from the Southward—but Warm & Sultry Notwithstanding—appearances of Rain in the Evening but none fell.
 


8. Very Warm, with appearances of Rain but none fell. Wind Southerly.
 


9. Wind Easterly & Weather cooler than the preceeding days.
 


10. Cool & pleasant with the Wind still Easterly.
 


11. Much such a day as yesterday wind being in the same place.
 


12. Still tolerably Cool—Wind Southerly however.
 


13. Wind fresh from the Southward but pretty warm notwithstandg.
 


14. Lowering Morning with a little Rain (& but little) abt. Noon. No Wind. In the Night a little more Rain.
 


15. Lowering Morning, with little or no Wind. Clear afternoon & very warm.
 


16. Clear & Warm in the forenoon—a fine Shower betwn. two and five Oclock in the Afternoon.
 


17. Clear & pleasant, but tolerably warm.
 


18. Lowering all day with the Wind very fresh from the So. West.
 


19. Clear & pleasant with but little Wind.
 



20. Much such a day as yesterday with but little wind.
 


21. Wind tolerably fresh in the forenoon & pleasant but Calm, & very warm afterwards.
 


22. Clear and tolerably pleasant with but little Wind & that Northerly.
 


23d. Lowering all the forenoon with some Rain which fell moderately, but in no quantity. Afternoon clear.
 


24. Clear in the forenoon, with some appearances of Rain but none fell here. But little Wind & that from the So. West.
 


25. Clear but Warm, with little wind from the Southward.
 


26. Much such a day as yesterday, except there being a little more Wind from the Westward.
 


27. Warm with but little Wind and that from the Southward.
 


28. Clear, Calm, and exceeding Hot.
 


29. Clear, & very Warm, Wind Southerly but very little of it.
 


30. Very Warm, notwithstanding the Wind blew fresh from the So. West. In the Afternoon a moderate Rain for upwards of two hours.
 


31. Cool, Wind blewing fresh from the Northwest which dryed the Ground fast.
